Citation Nr: 0425948	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include cardiac arrhythmias with atrial flutters and 
intermittent fibrillation, as secondary to the service-
connected deep vein thrombosis of the left leg.

2.  Entitlement to service connection for a pulmonary 
thromboembolism as secondary to the service-connected deep 
vein thrombosis of the left leg.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

Following an April 1999 Board remand, the Board denied the 
veteran's claim for service connection for heart disease in 
March 2000. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in a January 2001 Order, the Court granted the joint 
motion to vacate and remand the March 2000 Board decision.

In August 2001 and September 2003 the Board again remanded 
the veteran's claim for further evidentiary development. The 
claim has since been returned to the Board and is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for deep vein thrombosis 
of the left leg, currently evaluated as 30 percent disabling, 
residuals of a gunshot wound, Muscle Group XIII, left, 
evaluated as 10 percent disabling, and malaria and burn 
scars, each evaluated as non-compensable.

2.  The veteran's heart disease to include cardiac 
arrhythmias is not casually or etiologically related to his 
service-connected disabilities, to include deep vein 
thrombosis of the left leg.

3.  The occurrence of a pulmonary thromboembolism has not 
been clinically confirmed.


CONCLUSIONS OF LAW

1.  Heart disease, to include cardiac arrhythmias, is not 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. §  3.310(a).

2.  A pulmonary thromboembolism is not proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the pertinent rating decision, a June 1997 statement of 
the case and supplemental statements of the case dated in 
March 1998, July 1999, April 2003, and April 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a June 2003 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claims, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  

The Board notes that the June 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran has not been 
specifically informed to submit all pertinent evidence in his 
possession not previously submitted as required by 38 C.F.R. 
§ 3.159.   The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The service medical records reflect no complaint or finding 
diagnostic of heart disease or a pulmonary thromboembolism.  
These records show he did receive treatment for a gunshot 
wound to the left thigh while engaging the enemy in the south 
pacific.

A private treatment record dated in August 1989 included an 
assessment of hypertension.  The veteran was hospitalized at 
a private facility in May 1992 for swelling of the left leg 
and tachycardia.  The examination showed a blood pressure of 
126/80.  His lungs were clear.  His heart had a rapid regular 
rhythm without murmur, gallop, or rub.  Doppler studies 
showed a deep vein occlusion of the left iliofemoral, 
superficial femoral, and popliteal regions.  He was started 
on medication and the edema resolved over the next few days.  
He was discharged later in May 1992 with diagnoses, to 
include deep venous thrombosis left leg, hypertension, and 
atrial flutter with a rapid ventricular response.  A 
pulmonary thromboembolism was not diagnosed.  The hospital 
summary was signed by Dr. R. M. D.  

A private echocardiography report dated in May 1992 showed 
aortic sclerosis with hemodynamically significant stenosis, 
mildly hypokinetic left ventricle with ejection fraction 45 
to 50 percent, and mild mitral tricuspid regurgitation.  It 
was noted that the veteran was in atrial flutter throughout 
the study.  VA and private medical records dated from 1992 to 
November 1999 show treatment for various disorders, to 
include hypertension, chronic hypertension, atrial flutter, 
heart flutter, congestive heart failure and heart disease.

A private echocardiography report dated in December 1994 
revealed moderate left ventricular enlargement; slightly 
dilated aortic root; mild mitral annular calcification with 
mild to moderate regurgitation; mild to moderate aortic 
sclerosis with mild to moderate regurgitation but no 
significant stenosis; mild to moderate tricuspid 
regurgitation; and tricuspid regurgitant gradient consistent 
with mild pulmonary hypertension.

A medical statement from L. B., M.D., dated in December 1994 
notes that the veteran was a 69 year old male with a history 
of hypertension, atrial flutter and status post 
cerebrovascular accident.  Dr. B. also stated that the 
veteran was admitted to Providence Hospital on December 5, 
1994, with transient ischemic attack.  He further reported 
that the veteran's magnetic resonance angiography was 
unchanged from the previous showing of some right middle 
cerebral artery stenosis; that the veteran's carotid flow 
studies were negative; and that the veteran's echocardiogram 
showed a 35 percent fraction with left ventricular 
enlargement and slight pulmonary hypertension.

A VA examination was administered in March 1995.  At that 
time, the veteran reported a history of arteriosclerotic 
heart disease, a history of cardiac dysarrhythmias, a history 
of atrial flutters and fibrillation intermittently, and a 
history of left ventricular hypertrophy and low ejection 
fraction.

The veteran was administered a VA general medical examination 
in March 1995. At that time, the veteran reported a history 
of chronic hypertension since 1991, which was uncontrolled 
with medicines, a history of headaches and dizziness, a 
history of cardiac arrhythmias, atrial flutters and 
fibrillation intermittently, a history of mild status post 
cerebrovascular accident, transient ischemic attack like 
symptoms in 1994, a history occasional chest pains, shortness 
of breath on exertion, and palpitations intermittently. The 
diagnoses were a history of chronic hypertension, 
uncontrolled with medicines, a history of cardiac arrhythmia, 
atrial flutters and fibrillation present intermittently, and 
a history of status post cerebrovascular accident with mild 
transient ischemic attack like symptoms since December 1994.

The veteran was evaluated for cardiac complaints at 
Providence hospital by Dr. W. C. H. in July 1996.  
Catherization showed an 80 percent right coronary lesion.  
The clinical history reflected that the veteran had a history 
of atrial fibrillation following a deep vein thrombosis of 
his left lower extremity and probably had PTE at that time.  

The veteran testified before a hearing officer at the RO in 
September 1997 that he did not know where the arrhythmia part 
of the issue came from, but that the part he was claiming on 
his request was an increase in his disability for the left 
ventricle that was damaged when his heart was pumping against 
those blood clots that were injured in May 1992.  He reported 
that a doctor told him that his deep thrombosis did this 
damage, but that they had not put it in writing.

A medical statement from G. P., M.D., dated in December 1997 
is to the effect that the veteran had coronary angioplasty of 
the right coronary artery in July 1996 and that his clinical 
condition was stable.  He had an ischemic cardiomyopathy and 
should be considered 100 percent totally and permanently 
disabled.

A medical statement from Dr. L. B., dated in January 1998 
reflects that the veteran was a 72-year-old male who had a 
history of hypertension, chronic obstructive pulmonary 
disease, atrial flutter, status post cerebrovascular 
accident, and a previous deep vein thrombosis.  Dr. B. 
reported that the veteran sustained a gunshot wound to his 
left lower extremity in World War II; that he then had a deep 
vein thrombosis in his left lower extremity in 1992; and that 
perhaps this was in some way related to his war injury.  Dr. 
B. stated that the recurrent deep vein thrombosis in the left 
lower extremity could lead to embolic event causing pulmonary 
hypertension, atrial arrhythmias or right a trial 
enlargement. Dr. B. indicated that the veteran's ischemic 
heart disease was not related to his venous occlusive disease 
of the left lower extremity.

The veteran's wife in a statement received in March 1999 
indicated, in pertinent part, that after speaking with the 
veteran's private physician, it was her understanding that 
the private physician said the blockage in the veteran's left 
leg was working a hardship on his heart and that, in the 
process, the veteran's heart had enlarged.

A VA cardiovascular examination was conducted in June 1999.  
At that time, the veteran reported a history of shortness of 
breath on walking a hundred yards and a lack of energy on 
exertion.  An electrocardiogram showed normal sinus rhythm. 
The diagnoses were hypertension, atherosclerotic heart 
disease, history of atrial flutter during admission in 1992, 
and deep vein thrombosis.

After reviewing the veteran's medical history it was the 
examiner's opinion that the cardiac arrhythmias which the 
veteran had exhibited had no relation to the deep thrombosis; 
and that hypertension, atherosclerotic heart disease, 
pulmonary hypertension, atrial arrhythmias and valve 
dysfunction seen on echocardiogram were not related or was 
aggravated by deep vein thrombosis of the left leg.  The 
examiner stated that the veteran had one episode of deep vein 
leg thrombosis in 1992 without any evidence of pulmonary 
embolism.  The examiner stated that the occurrence of atrial 
flutter with deep vein thrombosis was probably coincidental 
and that he did not think that deep vein thrombosis without 
any evidence of pulmonary embolism was responsible for the 
heart condition or pulmonary hypertension, which had been 
noticed.

A report of a Holter monitor in March 2001 shows that the 
veteran was diagnostically assessed as having very frequent 
simple and complex ventricular and supraventricular ectopy, 
which appear to be infrequently symptomatic.

A July 2001 private medical report from Dr. F. l. M. shows 
that he had evaluated the veteran for problems related to 
chronic venous problems involving his left leg.  He observed 
that the veteran was hospitalized approximately ten years ago 
with deep venous thrombophlebitis and stated that although it 
was never documented he suspected the veteran probably had 
occult pulmonary emboli at that time noting that the veteran 
has related that his cardiopulmonary reserve has since been 
significantly reduced.  Following an examination of the 
veteran, Dr. M. opined that the veteran has had significant 
pulmonary problems since his hospitalization with deep venous 
thrombophlebitis and the suspected pulmonary emboli related 
to that.

Additional medical records, to include progress notes and 
documentation of the veteran's care related to his private 
hospitalization in May 1992 were received in August 2001.

In October 2001, the VA examiner in June 1999 reviewed the 
holter monitor report noted above and the opinion rendered by 
Dr. B. in January 1998 as well as his June 1999 examination 
report of the veteran and stated that his opinion on that 
examination was unchanged.  He stated that it was his 
assessment that the arrhythmias, which were noted on the 
holter monitor, and the echocardiographic abnormalities, 
which have been detected on the veteran's echocardiogram, 
have no relationship to his deep vein thrombosis.  

In a letter dated in April 2002, Dr. M. noted that the 
veteran was still incapacitated from his respiratory status 
and that the veteran has a history of pulmonary embolis in 
the past.  He stated that he felt that the veteran has had a 
pulmonary emboli and this has played a large role in his 
cardiopulmonary insufficiency.  

Private treatment records received in December 2002 show that 
Dr. K. S .S. evaluated the veteran for pulmonary complaints 
in August 1996 and December 2002.  Chest x-rays in December 
2002 showed changes of asbestosis and chronic obstructive 
pulmonary disease (COPD) but no new infiltrates.  These 
records also show clinical evaluations of the veteran between 
February 2000 and January 2001 by Dr. D. S. who noted in 
February 2000 that the veteran has had problems with coronary 
artery disease and right coronary artery lesion; medical 
management.  He also was noted to have pretty severe COPD, 
reported asbestosis and pneumonic infiltrate and effusion on 
the right side of the chest, which he observed apparently 
turned out to be benign after bronchoscopy and 
pleurocentesis.

On VA heart examination in March 2003, the veteran reported 
shortness of breath on exertion as well as rest.  He said 
that at this time he had no cardiac symptoms.  It was noted 
as past history that the veteran's symptoms started in 1992 
when he was admitted to a hospital with deep venous 
thrombosis of the left lower extremity and was found, at the 
time, to be in supraventricular tachycardia/atrial flutter, 
which was treated with Coumadin, digoxin, and beta blocker.  
The veteran had an angioplasty in 1995 for chest pain and 
shortness of breath.  It was noted that the veteran has had 
congestive heart failure in the past but none at this time.  
The examiner started that the veteran was not able to undergo 
a stress test on this examination as he is totally disabled, 
not able to walk, and is in a wheelchair with oxygen all the 
time.  It was noted that the veteran had very poor functional 
capacity due mainly to his pulmonary problems including COPD.  
It was observed that an echocardiogram done in January at a 
private hospital had revealed hypokinesia of the inferior and 
anterior wall, calcification of the mitral valve, and mild 
regurgitation and mild tricuspid regurgitation.  Following 
the examination, arteriosclerotic heart disease with right 
coronary obstruction was diagnosed.  The examiner noted that 
the etiology for his heart disease was arteriosclerotic heart 
disease and that his arrhythmia was likely from his pulmonary 
problems involving COPD/recurrent pulmonary thromboembolism.  
He stated that as far as the veteran's heart disease is 
concerned, it was definitely not caused by his deep venous 
thrombosis of the left leg.  He added that the veteran's 
arrhythmia most likely was caused by his pulmonary problems, 
COPD/recurrent pulmonary thromboembolism, according to the 
private notes.

The above VA physician reviewed the veteran's medical records 
again in February 2004.  On this review the physician stated 
that there is no evidence in the veteran's claims file of 
documented pulmonary thromboembolism.  He noted that the only 
time the veteran had a VQ scan was during his hospital 
admission in 1992 and that scan showed low probability 
eliminating pulmonary embolism as a cause of his arrhythmia. 

Analysis

Service connection may be granted for a disease or 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).

Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements and testimony describing the symptoms of a 
disability and treatment are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

A.  Heart Disorder, to Include Cardiac Arrhythmias

In this regard the service medical records contain no 
evidence of heart disease nor is it contended otherwise.  
Heart disease was initially manifested many years after 
service.  The records show that the veteran was hospitalized 
in May 1992 at a private facility for the service connected 
deep venous thrombosis left leg, and hypertension, and atrial 
flutter with a rapid ventricular response.  Subsequently the 
veteran received intermittent treatment for heart disease and 
pulmonary disease.  

The veteran asserts that his post service heart disorders are 
related to his service-connected deep vein thrombosis of the 
left leg.  While the veteran may believe this is the case, 
his lay assertions are not competent evidence for 
establishing secondary service connection for his heart 
disorders.  The veteran's spouse has submitted a statement 
indicating that a physician had informed her that the 
veteran's service-connected left leg disability was 
implicated to some extent in his heart disorder.  

The Board assigns little probative weight to this statement, 
considering that "the connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable." See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Dean v. Brown, 8 
Vet. App. 449 (1995).

Additionally, there is no medical evidence of record which 
relates the deep vein thrombosis to the veteran's heart 
disease.  During Dr. H.'s evaluation in July 1996 he reported 
a history of atrial fibrillation following a deep vein 
thrombosis of his left lower extremity.  However, such 
language does not demonstrate the presence of a causal 
relationship between the two disorders

As part of the development of this case, a VA physician in 
June 1999 and October 2001 opined in effect that the 
veteran's cardiovascular disorders were not caused or 
aggravated by his service connected deep vein thrombosis.  A 
second VA physician after reviewing the record offered a 
similar opinion.  Furthermore, Dr. L. B. in January 1998 also 
concluded that the veteran's heart disorder was unrelated to 
his service-connected deep vein thrombosis disability.  

Accordingly, it is the judgment of the Board that the 
veteran's heart disease, to include cardiac arrhythmias with 
atrial flutters and intermittent fibrillation are not 
causally related to the service connected deep vein 
thrombosis of the left lower extremity.  The evidence is not 
in relative equipoise as to warrant the application of the 
reasonable doubt doctrine. 38 C.F.R. § 3.102 (2003). 

B.  Pulmonary Thromboembolism

It is contended that the veteran during the veteran's 
hospitalization in may 1992 he had a pulmonary 
thromboembolism caused by his service connected deep vein 
thrombosis which caused cardiovascular disorders.  

The service medical records contain no evidence of heart 
disease nor is it contended otherwise.  

In July 1996 when the veteran was being evaluated for cardiac 
complaints, Dr. W indicated that the veteran had a history of 
atrial fibrillation following a deep vein thrombosis of his 
left lower extremity and probably had PTE (pulmonary 
thromboembolism) at that time.  However, Dr. P has not 
provided the basis for this history.  There is no indication 
that Dr. H. was involved in the treatment of the veteran 
during his hospitalization in May 1992 and the pertinent 
records do not show a diagnosis of pulmonary thromboembolism.  
As such, the Board finds that this opinion is speculative in 
nature.  

Dr. B. in January 1998 stated that the recurrent deep vein 
thrombosis in the left lower extremity could lead to embolic 
event causing pulmonary hypertension, atrial arrhythmias or 
right a trial enlargement.  However, the Board finds that 
that fact that something could happen is speculative in 
nature.

Dr. M. has stated that he suspected the veteran probably had 
occult pulmonary emboli at that time noting that the veteran 
has related that his cardiopulmonary reserve has since been 
significantly reduced.  However, Dr. M further stated that it 
was never documented.  Said fact is supported by the May 1992 
hospital summary which does not show a diagnosis of pulmonary 
thromboembolism.  

Additionally two VA examiners, in June 1999 and February 
2004, after reviewing all the evidence in the claims folder, 
found no evidence of a pulmonary thromboembolism having ever 
occurred.  The VA examiner in March 2003 indicated that the 
veteran's arrhythmia most likely was caused by his pulmonary 
problems, COPD/recurrent pulmonary thromboembolism.  However, 
the report shows that this assessment was based on a review 
of private notes.  When the VA physician reviewed the records 
in February 2004 as set forth above, no evidence of a 
pulmonary thromboembolism was found. 

As such, the Board places more probative value on the VA 
opinions because these opinions are supported by the 
objective medical evidence of record.  Accordingly, service 
connection for a claimed pulmonary thromboembolism, as 
secondary to the veteran's service-connected deep vein 
thrombosis is not warranted.  The evidence is not in relative 
equipoise as to warrant the application of the reasonable 
doubt doctrine. 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for heart disease, to include cardiac 
arrhythmias with atrial flutters and intermittent 
fibrillation, as secondary to the service-connected deep vein 
thrombosis of the left leg is denied.

Service connection for a pulmonary thromboembolism as 
secondary to the service-connected deep vein thrombosis of 
the left leg is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



